DETAILED ACTION
Status of the Application
	Claims 70-87, 89, 91 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment of claims 84-87, 89, cancellation of claims 88, 90, addition of claim 91, and amendments to the specification, as submitted in a communication filed on 9/26/2022 is acknowledged. 
Claims 70-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.  Claims 84-87, 89, 91 are at issue and are being examined herein.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The first paragraph of the specification was objected to because it did not provide the current status of related applications (e.g., now US Patent No. X; now abandoned). In view of Applicant’s amendment, this objection is hereby withdrawn. 

Claim Objections
Claim 84 is objected to due to the recitation of “further having a deletion or disruption of a native gene selected from….gene and a native glycerol…..gene and combination thereof, a deletion or disruption of a pyruvate decarboxylase gene, and the yeast cell contains an exogenous ….gene”.  To avoid confusion and to be consistent with commonly used claim language, the claim should be amended to recite “further having a deletion or disruption of (i) a native gene encoding a glycerol-3-phosphate dehydrogenase and/or a native gene encoding a glycerol-3-phosphatase, and (ii) a pyruvate decarboxylase gene, wherein the yeast cell contains an exogenous ….gene”.  Appropriate correction is required. 
Claims 86-87 are objected to due to the recitation of “wherein cell includes a deletion…”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the cell includes a deletion….”.  Appropriate correction is required. 
Claim 89  is objected to due to the recitation of “gene is selected from the group consisting of lactate dehydrogenase genesobtained from L. helveticus, L. casei, B. megaterium, and P. acidilactici”.   To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “gene is obtained from an organism selected from the group consisting of L. helveticus, L. casei, B. megaterium, and P. acidilactici ”.   Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 84-90 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of Applicant’s amendments, the previous grounds of rejection are hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 84-90 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  In view of Applicant’s amendments to the claims which now require an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, and wherein said yeast cell contains an exogenous lactate dehydrogenase gene, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 84, 86, 89-90 were rejected under 35 U.S.C. 102(n) as being anticipated by Nguyen et al. (Metabolic Engineering 6:155-163, 2004).  
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and Nguyen et al. does not teach or suggest  an I. orientalis cell, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Claims 84-87, 89-90 were rejected under 35 U.S.C. 103(a) as being unpatentable over Ishida et al. (Applied and Environmental Microbiology 71(4):1964-1970, 2005) in view of Bro et al. (WO 2004/048559 published 6/10/2004), Nguyen et al. (Metabolic Engineering 6:155-163, 2004) and Valadi et al. (Applied Microbiology and Biotechnology 50:434-439, 1998).  
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and neither Ishida et al., Bro et al., Valadi et al. nor Nguyen et al. teach or suggest  an I. orientalis cell, this rejection is hereby withdrawn.


Double Patenting
Claims 84-87, 89 remain rejected and new claim 91 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,260,072.  
Applicant states that this rejection will be addressed after patentable claims have been agreed to with the Examiner. 
Applicant’s arguments have been fully considered.  However, in view of the fact that no arguments have been presented traversing the Examiner’s position and no terminal disclaimer has been submitted, this rejection is maintained and further applied to new claim 91 for the reasons of record and those set forth below. 
	Claims 84-87, 89 and 91 are directed in part to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene.   
	Claims 11-12 of U.S. Patent No. 10,260,072 are directed in part to a genetically modified yeast cell that that comprises genes encoding enzymes that are part of a 3-hydroxypropionic acid biosynthetic pathway to produce 3-hydroxypropionic acid, wherein said yeast cell comprises a disruption or deletion in an endogenous pyruvate decarboxylase gene, or wherein said yeast cell comprises a disruption or deletion in endogenous genes encoding a glycerol-3-phosphate dehydrogenase and a glycerol-3phosphatase. The specification of U.S. Patent No. 10,260,072 discloses a yeast cell that comprises a disruption or deletion in endogenous genes encoding a pyruvate decarboxylase, a glycerol-3-phosphate dehydrogenase, and a glycerol-3-phosphatase as a preferred embodiment of the genus of yeast cells claimed, as evidenced by claims 11-12.  The specification of US Patent No. 10,260,072 also discloses I. orientalis cells as preferred embodiments of the genus of yeast cells claimed as evidenced by claim 3. The specification of US Patent No.  10,260,072 further discloses yeast cells  which have been further modified to comprise an exogenous lactate dehydrogenase as preferred embodiments of the genus of yeast cells claimed.  Therefore, the yeast cell of claims 84-87, 89 and 91 of the instant application is deemed an obvious variation of the yeast cells of claims 11-12 of U.S. Patent No. 10,260,072 as written/interpreted. 

Claims 84-87, 89 remain rejected and new claim 91 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,090,918.  
Applicant states that this rejection will be addressed after patentable claims have been agreed to with the Examiner. 
Applicant’s arguments have been fully considered.  However, in view of the fact that no arguments have been presented traversing the Examiner’s position and no terminal disclaimer has been submitted, this rejection is maintained and further applied to new claim 91 for the reasons of record and those set forth below. 
	Claims 84-87, 89 and 91 are directed in part to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene.   
	Claim 3 of U.S. Patent No. 9,090,918 is directed in part to a genetically modified I. orientalis yeast cell that produces 3-hydroxypropionic acid (3-HP), wherein said yeast cell expresses an exogenous gene encoding an aspartate 1-decarboxylase, which is an enzyme that is associated with a 3-HP biosynthetic pathway, wherein said yeast cell further comprises a deletion or disruption of endogenous genes encoding a pyruvate decarboxylase (PDC), a glycerol-3-phosphatase (PCC), and a glycerol-3-phosphate dehydrogenase (GPD). The specification of US Patent No.  9,090,918 further discloses yeast cells  which have been further modified to comprise an exogenous lactate dehydrogenase as preferred embodiments of the genus of yeast cells claimed.   Therefore, the yeast cell of claims 84-87, 89 and 91 is deemed an obvious variation of the yeast cell of claim 3 of U.S. Patent No. 9,090,918 as written/interpreted.

Claims 84-85, 89-80 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,926,577. 
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and US Patent No. 9,926,577 does not disclose a cell comprising an exogenous lactate dehydrogenase gene as a preferred embodiment of the genus of cells in claims 1-13 of U.S. Patent No. 9,926,577, this rejection is hereby withdrawn. 

Claims 84-85, 89-90 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 13 of U.S. Patent No. 9,850,507. 
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and US Patent No. 9,850,507 does not disclose a cell comprising an exogenous lactate dehydrogenase gene as a preferred embodiment of the genus of cells in claims 8, 13 of U.S. Patent No. 9,850,507, this rejection is hereby withdrawn. 

Claims 84-85, 89-90 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 9,657,315.  
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and US Patent No. 9,657,315 does not disclose a cell comprising an exogenous lactate dehydrogenase gene as a preferred embodiment of the genus of cells in claims 2-3 of U.S. Patent No. 9,657,315, this rejection is hereby withdrawn. 

Claims 84-85, 89-90 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 9,249,420.  
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and US Patent No. 9,249,420 does not disclose a cell comprising an exogenous lactate dehydrogenase gene as a preferred embodiment of the genus of cells in claims 2-3 of U.S. Patent No. 9,249,420, this rejection is hereby withdrawn. 

Claims 84-85, 89-90 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,455,239.  
In view of the fact that the claims as amended are now directed to an I. orientalis yeast cell genetically modified to produce lactate, wherein said yeast cell has a deletion or disruption of (i) an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and/or an endogenous gene encoding a glycerol-s-phosphatase, and (ii) a pyruvate decarboxylase, wherein said yeast cell contains an exogenous lactate dehydrogenase gene, and US Patent No. 8,455,239 does not disclose a cell comprising an exogenous lactate dehydrogenase gene as a preferred embodiment of the genus of cells in claims 1-8 of U.S. Patent No. 8,455,239, this rejection is hereby withdrawn. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 7, 2022